Title: To Thomas Jefferson from Samuel Davidson, 24 March 1806
From: Davidson, Samuel
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Georgetown 24th March 1806—
                        
                        Mr. Munroe has communicated to me that Fences will not be suffered to be put across Streets, where once
                            removed by the Original proprietors: The rigid enforcement of this prohibition will be a very serious inconvenience to the
                            Heirs of John Davidson, who hold property in the City, which from its situation is not likely to be wanted for
                            improvement, for some time. On the Division with the Commissioners, the square on which the Dwelling house stands, and
                            some other squares adjoining, were assigned to the Proprietors; a valuable young Orchard was on one of these squares, No.
                            248, on part of 247, and the streets between them. The whole of the Orchard, however, was South and West of the roads
                            leading into the Country. Last year the Tenant, who did considerable injury to the premises, suffered the fence round the
                            Orchard, to be destroyed and taken down, before he left them. When the place was let to a new Tenant this year, he began
                            as had been customary, to enclose some of the uncultivated land; and without any authority—from me—stoped part of the road
                            formerly used north of the house. This new enclosure has been removed at the instance of the Superintendant.
                        When the peculiar circumstances of the case, are taken into consideration, I hope these unauthorized
                            acts of the Tenant, will not be the cause of so great a loss to the Heirs, as the giving up the orchard would be. The
                            greatest part of it is on a square assigned to them on a division, but which alone would not be worth the cost of
                            enclosing; and to let it lie out unprotected would be the certain means of having the whole of the Trees destroyed. Lots
                            cannot there be sold; and the Heirs have no other return for the Farm, than what this House and Orchard rents for; while
                            they are annually paying a tax of 93 47/100 Dollars to the
                            Corporation.
                        Having no wish—at present—to continue the occupation of any ground, but the orchard and the squares between K
                            Street and Massachusetts Avenue, from 14th to 11th street,—the latter of which, was thrown out of the enclosure, about two
                            years ago, when said to be wanted,—I hope you will suffer the Heirs to continue to enjoy the benefit of the Orchard and
                            these squares, under one fence, until the Streets passing through them are wanted for public roads. Fencing in the Orchard
                            and these squares, will interfere with no street or road that is or has been in use: and as the squares belong wholly to
                            the Heirs, and the cultivation of them is all the advantage which they reap from having given up their farm, and is the
                            only fund from which the Corporation taxes can be paid; I hope, Sir, you will permit their occupancy to be continued—
                        I am—Sir, Your most obedt. Servant
                        
                            Sam. Davidson 
                     
                     For the Heirs of 
                     John Davidson
                        
                    